         Case 2:18-cr-00422-SPL Document 412 Filed 12/11/18 Page 1 of 10




     ELIZABETH A. STRANGE
 1   First Assistant United States Attorney
     District of Arizona
 2
     KEVIN M. RAPP (Ariz. Bar No. 14249, kevin.rapp@usdoj.gov)
 3   MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
 4   PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
     ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
 5   JOHN J. KUCERA (Cal. Bar No. 274184, john.kucera@usdoj.gov)
     Assistant U.S. Attorneys
 6   40 N. Central Avenue, Suite 1800
     Phoenix, Arizona 85004-4408
 7   Telephone (602) 514-7500

 8   BRIAN BENCZKOWSKI
     Assistant Attorney General
 9   Criminal Division, U.S. Department of Justice
10   REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
     Senior Trial Attorney, U.S. Department of Justice
11   Child Exploitation and Obscenity Section
     950 Pennsylvania Ave N.W., Room 2116
12   Washington, D.C. 20530
     Telephone (202) 616-2807
13   Attorneys for Plaintiff
14
                          IN THE UNITED STATES DISTRICT COURT
15
                               FOR THE DISTRICT OF ARIZONA
16
17   UNITED STATES OF AMERICA,                             No. CR-18-00422-PHX-SPL
18                        PLAINTIFF,                  GOVERNMENT’S RESPONSE IN
                                                       OPPOSITION TO DEFENDANT
19            V.                                     LACEY’S MOTION FOR RELEASE
                                                        OF FUNDS UNRELATED TO
20                                                    BACKPAGE AND REQUEST FOR
     MICHAEL LACEY, ET AL.,                            EXPEDITED RELIEF (Doc. 385)
21
                          DEFENDANTS.
22
23
24
25         Plaintiff United States of America (the “Government”), by and through its counsel
26   of record, the United States Attorney’s Office for the District of Arizona and Special
27   Assistant United States Attorney John J. Kucera, requests that this Court issue an order
28   denying Michael Lacey’s (“Defendant”) motion for release of funds (Doc. 385 (the
          Case 2:18-cr-00422-SPL Document 412 Filed 12/11/18 Page 2 of 10




1    “Motion”), thereby mooting Defendant’s “Notice of Government’s Non-Opposition” (Doc.
2    403)).
3             In support, the Government states as follows:
4                      MEMORANDUM OF POINTS AND AUTHORITIES
5    I.       INTRODUCTION
6             On April 26, 2018, a United States Magistrate Judge sitting in the Central District of
7    California (the “CDCA Court”) issued seizure warrants for funds held in the Republic Bank
8    of Arizona accounts ‘2485, ‘1897, and ‘3126 (the “Seizure Warrants”) after finding probable
9    cause that the funds were property involved in or traceable to money laundering, or were
10   proceeds of violations of 18 U.S.C. §§ 1952, 1956, and 1957 (interstate and foreign travel
11   or transportation in aid of racketeering enterprises, and money laundering offenses,
12   respectively).
13            On November 16, 2018, almost six months after the CDCA Court issued the Seizure
14   Warrants, and the same day this Court heard argument on certain defendants’ Emergency
15   Motion to Stay Seizure of Attorney Fees and Request for an Immediate Hearing (Dkt. 360)
16   and related filings (Docs. 365, 376, and 377), Defendant filed this Motion. In its ruling on
17   the Emergency Stay Motion, this Court determined that it would not exercise jurisdiction
18   over seizure warrants issued in the Central District of California (“CDCA”), finding that
19   the defendants had an adequate remedy for their allegations before that rendering court.
20   (Transcript, pp. 55 – 56 (Nov. 16, 2018), excerpts attached at Exhibit A). As of this Court’s
21   November 16 ruling, this is now the “law of the case,” and its application should result in
22   this Motion being denied. Indeed, the Government did not immediately file a response to
23   this Motion due to its having been filed earlier on the same day as this Court’s ruling on
24   the “Emergency Stay Motion,” and because this Court’s ruling resolved the very same
25   issues raised by this Motion.
26            Additionally, even if this Court’s prior decisions were not applicable to this Motion,
27   the relief Defendant seeks constitutes a motion for return of property, arising under Rule
28   41(g) of the Federal Rules of Criminal Procedure. However, such a motion is inappropriate


                                                   -2-
           Case 2:18-cr-00422-SPL Document 412 Filed 12/11/18 Page 3 of 10




1    and must be denied where, as here, the property is subject to a civil forfeiture proceeding
2    or is the subject to criminal forfeiture.
3            Finally, to the extent that Defendant’s Motion seeks the release of funds necessary
4    to his criminal defense, Defendant has failed to set forth the necessary basis for a hearing
5    because he has not made the prerequisite showing that he lacks sufficient un-seized assets
6    to retain counsel of his choice.
7    II.     DEFENDANT’S MOTION IS PRECLUDED BY THE LAW OF THE CASE
8            The ‘law of the case doctrine’ relieves a court from having to reconsider an issue
9    already decided by the same court or by a superior court in the identical action. United
10   States v. Real Prop. Located at Incline Vill., 958 F. Supp. 482, 487 (D. Nev. 1997) (citing
11   Thomas v. Bible, 983 F.2d 152, 154 (9th Cir.), cert. denied, 508 U.S. 951 (1993)); see
12   Musacchio v. United States, 136 S. Ct. 709, 716 (2016) (“The law-of-the-case doctrine
13   generally provides that ‘when a court decides upon a rule of law, that decision should
14   continue to govern the same issues in subsequent stages in the same case.’”) (quoting Pepper
15   v. United States, 562 U.S. 476, 506 (2011)) (“Musacchio”). The doctrine is a discretionary
16   principle designed to ensure judicial consistency and to prevent the reconsideration, during
17   the course of a single continuous lawsuit, of those decisions which are intended to put a
18   particular matter to rest. Id. Under the law of the case doctrine, a previous decision on a
19   factual or legal issue must be followed in all subsequent proceedings in the trial court or on
20   a later appeal in the appellate court....” Id.
21           Even ‘summary’ treatment of a legal of factual issue becomes the law of the case.”
22   Id. at 488 (citing Leslie Salt, 55 F.3d at 1392). The Ninth Circuit even “adhered to the law
23   of the case even where a prior ruling was “cryptic and somewhat ambiguous.” Id. (quoting
24   Hanna Boys Ctr. v. Miller, 853 F.2d 682, 687 (9th Cir. 1988)). “Whether a previous
25   proceeding’s ruling becomes the law of the case ‘turns on whether a court previously
26   decided upon a rule of law … not on whether, or how well, it explained the decision.’” Id.
27   (quoting Christianson v. Colt Indus. Operating Corp., 486 U.S. 800, 817 (1988)). However,
28   certain exceptions to this doctrine apply. For example, the “law of the case doctrine” is not


                                                      -3-
         Case 2:18-cr-00422-SPL Document 412 Filed 12/11/18 Page 4 of 10




1    applicable where (1) the court is presented with substantially additional or different
2    evidence, (2) where a contrary decision of the applicable law is made with respect to a
3    particular issue, and (3) the prior decision was clearly erroneous resulting in a manifest
4    injustice. Id. (citing In re Benny, 81 F.3d 91, 94 (9th Cir. 1996); United States v. Garcia,
5    77 F.3d 274, 276 (9th Cir. 1996); Helger v. Borg, 50 F.3d 1472, 1475 (9th Cir. 1995).
6           On November 16, 2018, this Court reviewed and addressed almost the exact same
7    issues and concerns raised by defendant James Larkin’s “Supplemental Brief” in support of
8    defendants’ Emergency Motion to Stay Seizure of Attorney Fees and Request for an
9    Immediate Hearing (Dkt. 377 (“Supplemental Brief”)), which was filed one day prior to the
10   hearing set for the Emergency Motion. In defendant Larkin’s Supplemental Brief, he argued
11   that the seizure of funds was improper because, among other things, the seizure restrained
12   funds unrelated to the criminal allegations contained in the Indictment and First Superseding
13   Indictment and because the seizure has left defendant with insufficient funds to afford his
14   counsel of choice. (See Supplemental Brief, p. 2). During oral argument, the Court asked
15   government counsel whether the government would request that the Court consider the
16   Response to the Emergency Motion (Dkt. 371) as also responding to the Supplemental Brief.
17
             The Court: And Mr. Kucera [government counsel at the hearing], I am treating the
18   government’s response [to Document 377] as Document Number 371, since 371 was filed
     in the [Emergency Motion]. Is that what you would like?
19           Mr. Kucera: Notwithstanding the fact that these other documents were filed after the
20   response –
             The Court: Correct.
21           Mr. Kucera: -- yes, Your Honor.
22           The Court: I mean, would your response be pretty much the same? It’s the same
     issue.
23           Mr. Kucera: Certainly along those same lines, yes, Your Honor.
24   (Transcript, pp. 51 – 52).

25          The instant Motion contains substantially the same issues as those included in the
26   Supplemental Brief that this Court found to be “the same issue” adjudicated by the Court in
27   the Emergency Motion. This Court found that “[t]he defendants have not set forth any
28   persuasive reasons as to why [this] Court should interfere with the Central District of


                                                 -4-
            Case 2:18-cr-00422-SPL Document 412 Filed 12/11/18 Page 5 of 10




1    California’s issuance of the search warrants, and [this] Court finds that the defendants have
2    sufficient legal remedy for any challenges to the seizure warrants issued by the Central
3    District of California in that district.” (Id. at 59).1 For these reasons, this Court denied
4    defendants’ Emergency Motion (Dkt. 376). (Id.) As such, on November 16, 2018, during
5    oral argument this Court already decided the issues presented by this Motion.
6             Because the Motion raises issues that were already decided, and because the Motion
7    does not present “substantially additional or different evidence” that should cause this Court
8    to reconsider its previous ruling, the rule of the case set forth on November 16 applies, and
9    the Motion should be denied.
10   III.     DEFENDANT’S IMPROPER MOTION FOR RETURN OF PROPERTY
11            A.    A Motion For Return Of Property Is Unavailable Once The Government Has
12                  Initiated Forfeiture Proceedings
13            Even if this Court had not ruled on the issues presented by Defendant’s Motion,
14   Defendant seeks the return of property seized pursuant to a seizure warrant. Motions for the
15   return of property are an equitable remedy governed by Rule 41(g) of the Federal Rules of
16   Criminal Procedure. However, where, as here, the government has commenced civil or
17
     criminal forfeiture proceedings, those proceedings provide an adequate remedy at law for a
18
     defendant to seek relief, and a motion for return of property is unavailable. See United
19
     States v. Premises of 2nd Amendment Guns, LLC, 917 F. Supp. 2d 1120, 1122 (D. Or. 2012)
20
     (citing United States v. Bluitt, 815 F. Supp. 1314, 1316-17 (N.D. Cal. 1992) (“A rule 41(g)
21
     motion is unavailable . . . when property is retained pursuant to administrative or civil
22
     forfeiture . . . This is because Rule 41(g) provides an equitable remedy and is not available
23
     when a claimant has [an] adequate legal remedy”)).2
24
      1
25      The Government maintains its position that this Court would be the appropriate venue
     for a Monsanto-type motion and/or hearing, but Defendant has not sought such relief.
26
      2
        Although a Rule 41(g) motion is not permissible under these circumstances, were this
27   Court to permit defendant’s Motion, the Motion would be treated as a civil complaint and
     the government would be entitled to 60 days to respond pursuant to Rule 12(a) under the
28   Federal Rules of Civil Procedure. Ladele v. United States, No. CR 06-00125 MMM, 2010
     WL 476957, at *6 (C.D. Cal. Feb. 2, 2010) (treating movant’s Rule 41(g) motion as a civil

                                                 -5-
          Case 2:18-cr-00422-SPL Document 412 Filed 12/11/18 Page 6 of 10




1           Long lists of headnotes confirm the well settled law that motions for return of
2    property are unavailable once the defendant can contest any forfeiture in an existing civil or
3    criminal proceeding: “The proper office of a Rule 41(g) motion is, before any forfeiture
4    proceeding have been initiated or before any criminal charges have been filed, to seek the
5
     return of property seized without probable cause, or property held an unreasonable length
6
     of time without the institution of proceedings that would justify the seizure and retention of
7
     property.” United States v. Sims, 376 F.3d 705, 708 (7th Cir. 2004). A motion for return of
8
     property is properly denied once a civil forfeiture action has been filed. United States v.
9
     U.S. Currency $83,310.78, 851 F.2d 1231, 1235 (9th Cir. 1988) (“$83,310.78”); see also,
10
     Cartwright v. United States, No. 00-4400-CIV-JORDAN, slip op. at 5 (S.D. Fla. Feb. 26,
11
     2001) (refusing to exercise equitable jurisdiction over motion for return of property seized
12
     for civil forfeiture because defendant’s subsequent indictment, including forfeiture, gives
13
     defendant adequate remedy at law; there is nothing wrong with starting case with civil
14
     seizure and proceeding with criminal forfeiture).
15
16          For this reason, Defendant’s request for return of property is properly denied.

17          B.     The Proper Remedy For Sixth Amendment Claims Is A Monsanto Hearing

18          Although Defendant seeks the return of property pursuant to a Sixth Amendment

19   claim, the only proper path to this remedy (before trial) is a motion pursuant to Monsanto,3

20   and the Government reasserts the arguments made in its November 15, 2018, Response In
21   Opposition to Defendant’s Motion to Stay Seizure of Attorneys’ Fees (Dkt. 371).
22
23   complaint; where “the government claim[ed] the property sought was already the subject of
     an administrative foreclosure proceeding, the court must convert the government’s
24   opposition into a motion for summary judgment….”); see United States v. Williams, 267 F.
     Supp. 2d 1130, 1138 (M.D. Ala. 2003) (motion for return of seized property denied, despite
25   finding of lack of probable cause and granting of motion to suppress, because the property
     was restrained in a criminal case under 21 U.S.C. § 853(e)(1) and an civil forfeiture
26   complaint had been filed under 18 U.S.C. § 983(a)(3)(B)(ii)(II)).
27    3
         The Government has repeatedly offered to release a portion of funds for attorneys’ fees,
     for indigent defendants upon an informal showing of need. (See, e.g., Doc. 360, Ex. C at 5).
28   None of the defendants have attempted to make such a showing.


                                                 -6-
         Case 2:18-cr-00422-SPL Document 412 Filed 12/11/18 Page 7 of 10




1           A post-restraint, pretrial hearing is available only if (1) the Sixth Amendment is
2    implicated, and (2) the defendant makes a prima facie showing that there is no probable
3    cause for the forfeiture of the restrained property. United States v. Monsanto, 491 U.S. 600,
4    109 S. Ct. 2657, 105 L. Ed. 2d 512 (1989). Only where all of a defendant’s assets have
5
     been seized or restrained are the defendant’s Fifth and Sixth Amendment rights violated.
6
     See United States v. Unimex, Inc., 991 F.2d 546, 551 (9th Cir. 1993). This is so because
7
     neither the Fifth nor the Sixth Amendment requires Congress to permit a defendant to use
8
     tainted assets adjudged to be forfeitable to pay legal fees. See Caplin & Drysdale v. United
9
     States, 491 U.S. 617, 633 (1989) (post-trial); United States v. Monsanto, 491 U.S. 600, 616
10
     (1989) (pretrial). Congress’ rationale for this was clear: “[p]ermitting a defendant to use
11
     assets for his private purposes that ... will become the property of the United States if a
12
     conviction occurs cannot be sanctioned.” Monsanto, 491 U.S. at 613, 109 S.Ct. 2657.
13
            “To even be entitled to the hearing, defendants must first show a genuine need to
14
     use the assets to retain counsel of choice.” See Kaley v. United States, 571 U.S. 320, 353-
15
     54 (2014) 353-54 (Roberts, C.J., dissenting) (citing United States v. Bonventre, 720 F.3d
16
     126, 133 (2d Cir. 2013) (holding that to qualify for a post-restraint Monsanto hearing, the
17
     defendant must disclose his net worth, provide a comprehensive list of his assets, and
18
     explain how he has been paying his significant living expenses; it is not enough to contrast
19
     his income stream and bank account balances with his living expenses and legal fees)); see
20
     also United States v. Wetselaar, 2013 WL 8206582, *19-20, *23 (D. Nev. Dec. 31, 2013)
21
     (applying Unimex and denying request for probable cause hearing; Government not required
22
     to “re-establish” probable cause that property is traceable to the offense until defendant
23
     shows that he lacks other funds); United States v. Swenson, 2013 WL 3322632 (D. Idaho
24
     July 1, 2013) (if property is seized, the court applies Unimex, which permits a hearing only
25
     if the defendant satisfies the burden of proving need and that funds are not tainted); United
26
     States v. Approximately $144,001 in U.S. Currency, 2011 WL 5345266 (N.D. Cal. Nov. 7,
27
     2011) (applying Unimex, finding defendant not entitled to a probable cause hearing in his
28


                                                 -7-
           Case 2:18-cr-00422-SPL Document 412 Filed 12/11/18 Page 8 of 10




1    civil forfeiture case without first showing that he lacked other funds with which to retain
2    counsel in the related criminal matter).
3            After a showing of financial necessity,4 a defendant may make a prima facie showing
4    that there is no probable cause for the forfeiture of the restrained property in order to be
5    entitled to a Monsanto hearing. At the probable cause hearing, a defendant cannot challenge
6    the grand jury’s finding of probable cause with respect to the underlying crime, but he retains
7    the right to challenge the probable cause regarding the nexus between the property and the
8    offense. Cf. Kaley v. United States, 571 U.S. 320, 341 (2014). However, to be entitled to
9    this remedy, the defendant must first have his assets seized or restrained, and prove that he
10   otherwise has insufficient funds to mount a defense.
11           Defendant seeks to have the Government litigate the merits of the forfeiture case
12   now, and prove the Government’s theory of forfeit ability prior to seizure. But that is not
13   the law and Defendant has made no threshold showing of financial need that would entitle
14   him to a hearing at this point.
15           For this reason, Defendant’s request for return of property is properly denied.
16   ///
17   ///
18   ///
19
20
21
22
23
24
25
     4
       “Perhaps recognizing that Monsanto hearings might be used only to gain a sneak peak of
26   the Government’s case and witnesses, thereby wasting prosecutorial resources, a majority
     of courts have held that such hearings are necessary only where the criminal defendant
27   makes at least an initial showing that he has no other assets with which to retain private
     counsel.” United States v. Kramer, No. 1:06CR200-ENV-CLP, 2006 WL 3545026, at *4
28   (E.D.N.Y. Dec. 8, 2006) (citing United States v. Jamieson, 427 F.3d 394, 406 n. 3 (6th
     Cir.2005) (cataloguing other circuit’s approaches)).

                                                  -8-
           Case 2:18-cr-00422-SPL Document 412 Filed 12/11/18 Page 9 of 10




1    IV.     CONCLUSION
2            For the forgoing reasons, the Government respectfully requests that Defendant’s
3    Motion be denied, thereby mooting his “Notice of Government Non-Opposition.”
4            Respectfully submitted this 11th of December, 2018.
5                                             ELIZABETH A. STRANGE
                                              First Assistant United States Attorney
6                                             District of Arizona
7                                             BRIAN BENCZKOWSKI
                                              Assistant Attorney General
8                                             U.S. Department of Justice
                                              Criminal Division, U.S. Department of Justice
9
                                              KEVIN RAPP
10                                            MARGARET PERLMETER
                                              ANDREW STONE
11                                            PETER KOZINETS
                                              Assistant United States Attorneys
12
                                              REGINALD E. JONES
13                                            Senior Trial Attorney
14                                                 s/Kevin Rapp
15                                            JOHN J. KUCERA
                                              Special Assistant United States Attorney
16
                                              Attorneys for Plaintiff
17                                            UNITED STATES OF AMERICA
18
19
20
21
22
23
24
25
26
27
28


                                                -9-
        Case 2:18-cr-00422-SPL Document 412 Filed 12/11/18 Page 10 of 10




                                CERTIFICATE OF SERVICE
1
            I hereby certify that on this 11th day of December 2018, I electronically transmitted
2    the attached document to the Clerk’s Office using the CM/ECF System for filing and
3    transmittal of a Notice of Electronic Filing to the following CM/ECF registrant:
     Anne Chapman, Erin McCampbell, Gregory Zamora, James Grant, Lee Stein, Paul
4    Cambria, Robert Corn-Revere, Ronald London, Janey Henze Cook, John Littrell, Kenneth
5    Miller, Thomas Bienart, Jr., Bruce Feder, Michael Kimerer, Rhonda Neff, KC Maxwell,
     David Wakukawa, Michael Piccarreta, Stephen Weiss, Gopi Panchapakesan, Ariel
6    Neuman, Gary Lincenberg, Anthony Bisconti, Whitney Bernstein, Seetha Ramachandran.
7
8
9     s/Angela Schuetta
     U.S. Attorney’s Office
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                - 10 -
Case 2:18-cr-00422-SPL Document 412-1 Filed 12/11/18 Page 1 of 18




                Exhibit A
Case 2:18-cr-00422-SPL Document 412-1 Filed 12/11/18 Page 2 of 18



                     UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF ARIZONA

                            _________________

 United States of America,     )
                               )
                Plaintiff,     )              CR-18-0422-PHX-SPL
                               )
         vs.                   )               Phoenix, Arizona
                               )              November 16, 2018
 Michael Lacey,                )                   9:06 a.m.
 James Larkin,                 )
 Scott Spear,                  )
 John Brunst,                  )
 Andrew Padilla,               )
 Joye Vaught,                  )
                               )
                Defendants.    )
                               )
 ______________________________)


           BEFORE:   THE HONORABLE STEVEN P. LOGAN, JUDGE



                REPORTER'S TRANSCRIPT OF PROCEEDINGS

                            MOTIONS HEARING




 Official Court Reporter:
 Elva Cruz-Lauer, RMR, CRR
 Sandra Day O'Connor U.S. Courthouse, Suite 312
 401 West Washington Street, Spc. 33
 Phoenix, Arizona 85003-2151
 (602) 322-7249

 Proceedings Reported by Stenographic Court Reporter
 Transcript Prepared by Computer-Aided Transcription
     Case 2:18-cr-00422-SPL Document 412-1 Filed 12/11/18 Page 3 of 18
                                                                          51


 1    inquire, Your Honor.

 2               THE COURT:    I don't have any questions for the

 3    government on that either.

 4               This is actually a perfect time to take our morning

 5    recess.    Court will be in recess until 10:35.

 6               (Recess taken at 10:18 a.m.; resumed at 10:37 a.m.)

 7               THE COURT:    This Court will come to order.       All

 8    parties present when the court last closed are present again.

 9               The last thing I want to take up is Document Number

10    376.   I know we have the arguments that have already been

11    presented in the earlier 360; however, I will give the defense

12    an opportunity.

13               376 is the Defendants' Emergency Motion to Stay

14    Seizure of Attorneys' Fees, and that's Defendant Michael Lacey,

15    James Larkin, John Brunst, Scott Spears.         Emergency Motion to

16    Stay Seizure of Attorneys' Fees and Request for an Immediate

17    Hearing.    The supplemental brief is Document Number 377.

18               And Mr. Kucera, I am treating the government's

19    response as Document Number 371, since 371 was filed in the 360

20    original emergency motion to stay the seizure.          Is that what

21    you would like?

22               MR. KUCERA:    Notwithstanding the fact that these other

23    documents were filed after the response --

24               THE COURT:    Correct.

25               MR. KUCERA:    -- yes, Your Honor.

                          UNITED STATES DISTRICT COURT
     Case 2:18-cr-00422-SPL Document 412-1 Filed 12/11/18 Page 4 of 18
                                                                          52


 1                THE COURT:    I mean, would your response be pretty much

 2    the same?     It's the same issue.

 3                MR. KUCERA:    Certainly along those same lines, yes,

 4    Your Honor.

 5                THE COURT:    Okay.   Well, I will allow you an

 6    opportunity to present on the record any additional information

 7    you would like to as it relates to Docket Number 376, after I

 8    hear from the defense.

 9                MR. KUCERA:    Thank you, Your Honor.

10                THE COURT:    You're welcome.

11                Is there anyone from the defense that wishes to place

12    anything else on the record as it relates to Document Number

13    376?

14                MR. GRANT:    Briefly, Your Honor.     376 is the motion as

15    to Mr. Larkin, Lacey, Brunst, and Spear.

16                THE COURT:    For the record, Mr. Grant.      I just wanted

17    to make sure I had your name.

18                MR. GRANT:    I'm sorry, Your Honor.     I forgot.

19                THE COURT:    Go ahead.

20                MR. GRANT:    It raises very similar issues, the same

21    impropriety of the government's seizure in the first instance.

22    The basic proposition here that -- we are not here to talk

23    about Monsanto issues until we first establish whether the

24    government's seizures in the first instance were permissible.

25    You don't begin to talk about Monsanto until we find out if

                          UNITED STATES DISTRICT COURT
     Case 2:18-cr-00422-SPL Document 412-1 Filed 12/11/18 Page 5 of 18
                                                                         53


 1    they are legal in the first instance.

 2                And I want to point out one other -- and that is not

 3    the case here because the government couldn't effect the

 4    seizures under the First Amendment.

 5                I wanted to point out one other thing as well, that

 6    the nature of the request here, of course, is we are asking the

 7    Court to permit us to proceed with the stay and be able to

 8    brief further and argue further about the government's

 9    seizures.

10                And the issue is not so much looking at the exact

11    warrants that have been issued by the Central District of

12    California, it would simply be -- tell the government at this

13    stage, we are going to maintain the status quo, there will be

14    no seizures of attorney trust accounts going forward, in order

15    to be able to address that issue.        Without having to, you know,

16    parse through the warrants in the Central District of

17    California.

18                THE COURT:     Thank you very much.

19                Anyone else?

20                Mr. Kucera?

21                MR. KUCERA:     Yes, Your Honor, just briefly.

22                Defense counsel cites to Monsanto and points out just

23    essentially generally to several pages of Monsanto, that

24    Monsanto stands for the proposition that the government must

25    first establish the legality of its seizure prior to having

                          UNITED STATES DISTRICT COURT
     Case 2:18-cr-00422-SPL Document 412-1 Filed 12/11/18 Page 6 of 18
                                                                           54


 1    Monsanto hearing.

 2              This isn't really found anywhere specifically.           There

 3    is certainly no holding to that.        But the government takes the

 4    point that there has to be some sort of legal mechanism by

 5    which the government takes hold of this property.           The

 6    government submits that that's exactly what it did by going out

 7    and obtaining the seizure warrants based on probable cause from

 8    a federal magistrate.

 9              This isn't a function of like a PC arrest or a PC

10    seizure by an agent just at the discretion of the agent and

11    then having a decision made by a court after the fact.

12              The government went through the procedure that it

13    always goes through when it obtains a seizure warrant and does

14    have lawful possession of the asset pursuant to a seizure

15    warrant, or would have but for the stay.

16              THE COURT:    Thank you very much.

17              This is an oral decision.

18              After consideration of Defendant Andrew Padilla, Joye

19    Vaught's Emergency Motion to Stay Seizure of Attorneys' Fees

20    and Request for Immediate Hearing, which is Document Number

21    360, the government's response, which is Document Number 371,

22    the Defendants' Joint Reply, which is Docket Number 382, the

23    joinders and supplements, which are Docket Numbers 363, 365,

24    363, and 370, this Court's also taken into consideration the

25    arguments presented by counsel, and I rule as follows:

                          UNITED STATES DISTRICT COURT
     Case 2:18-cr-00422-SPL Document 412-1 Filed 12/11/18 Page 7 of 18
                                                                         55


 1              As it relates to Docket Number 360, this Court

 2    declines to exercise jurisdiction over the seizure warrants at

 3    issue in the emergency warrant -- I'm sorry, the emergency

 4    motion.

 5              It is well settled that a court should rarely

 6    interfere with the order of another Court as any such

 7    interference usurps the power of the rendering court.

 8              Although courts have held that justice may

 9    occasionally demand this type of interference, the

10    identification of those rare situations is committed to the

11    sound discretion of the District Court.

12              See Ord versus United States and also Treadway versus

13    Academy of Motion Picture Arts and Sciences.

14              Furthermore, the Ninth Circuit Court of Appeals has

15    held that considerations of comity and orderly administration

16    of justice demand that the nonrendering court should decline

17    jurisdiction of an action and remand the parties for their

18    relief to the rendering court.

19              See Delson Group Incorporated versus GSM Association,

20    which is also a Ninth Circuit case.

21              Through the emergency motion, the defendants are

22    seeking an order from this Court to interfere with two criminal

23    seizure warrants that were issued upon findings of probable

24    cause by a magistrate judge in the Central District of

25    California.

                          UNITED STATES DISTRICT COURT
     Case 2:18-cr-00422-SPL Document 412-1 Filed 12/11/18 Page 8 of 18
                                                                         56


 1               This Court finds that the defendants have not set

 2    forth any persuasive reasons as to why this Court should

 3    interfere with the Central District of California's issuance of

 4    the search warrants, and this Court finds that the defendants

 5    have a sufficient legal remedy for any challenges to the

 6    seizure warrants issued by the Central District of California

 7    in that district.

 8               Accordingly, the relief requested in the Defendants'

 9    Emergency Motion to Stay Seizure of Attorneys' Fees and Request

10    for Immediate Hearing, which is Document Number 360, is denied.

11               The temporary stay imposed by this Court's order,

12    which is Document Number 361, is lifted and the government may

13    move forward with execution of the seizure warrants at issue if

14    so ordered.

15               As it relates to Docket Number 365, again, I have

16    carefully considered the pleadings, which are the Emergency

17    Motion to Stay the Seizure of Attorneys' Fees, which is

18    Document Number 365.      The government's response, which is

19    Document Number 371.      Counsel's reply to the response, which is

20    document -- I'm sorry, Docket Number 379, and the arguments of

21    counsel.

22               Again, this Court declines to exercise jurisdiction

23    over the seizure warrants at issue in this emergency warrant,

24    as already stated before, but since this is a different order

25    because there was a different filing under Document Number 365,

                          UNITED STATES DISTRICT COURT
     Case 2:18-cr-00422-SPL Document 412-1 Filed 12/11/18 Page 9 of 18
                                                                         57


 1    it's well settled that a court should rarely interfere with the

 2    order of another court, as any such interference usurps the

 3    power of the rendering court.

 4              Although courts have held that justice may

 5    occasionally demand this type of interference, the

 6    identification of those rare situations is committed to the

 7    sound discretion of the District Court.

 8              See Ord versus United States or Treadway versus the

 9    The Academy of Motion Picture and Arts and Sciences, both Ninth

10    Circuit cases.

11              Furthermore, the Ninth Circuit Court of Appeals has

12    held that considerations of comity and orderly administration

13    of justice demand that the nonrendering court should decline

14    jurisdiction of an action and remand the parties for their

15    relief to the rendering court.

16              See Delson Group Incorporated versus GSM, which is a

17    Ninth Circuit 2014 case.

18              Through the emergency motion, counsel seeks an order

19    from this court to interfere with one criminal seizure warrant

20    that was issued upon a finding of probable cause by a

21    magistrate judge in the Central District of California.

22              The movant has not set forth any persuasive reasons as

23    to why this Court should interfere with the Central District of

24    California's issuance of the seizure warrant, and this Court

25    finds that the movant has sufficient legal remedy for any

                          UNITED STATES DISTRICT COURT
     Case 2:18-cr-00422-SPL Document 412-1 Filed 12/11/18 Page 10 of 18
                                                                              58


 1    challenges to the seizure warrant issued by the Central

 2    District of California in that district.

 3               Accordingly, counsel's Emergency Motion to Stay

 4    Seizure of Attorneys' Fees, which is Docket Number 365, is

 5    denied.

 6               The temporary stay imposed by this Court's order,

 7    Docket Number 369, is lifted and the government may move

 8    forward with executing the seizure warrants at issue if so

 9    ordered.

10               And last, as it relates to Docket Number 376, this is

11    the Court's oral decision, after consideration of defendant

12    Michael Lacey, James Larkin, John Brunst, and Scott Spears'

13    Emergency Motion to Stay Seizure of Attorneys' Fees and Request

14    for Immediate Hearing, which is Document Number 376, the

15    supplemental brief, which is Document Number 377, and the

16    government's response, which is nearly identical to the

17    response 371, in the docket filing 360, this Court declines to

18    exercise jurisdiction over the seizure warrants at issue in the

19    emergency motion.

20               It is well settled that the court should rarely

21    interfere with the order of another court as any such

22    interference usurps the power of the rendering court.               Although

23    courts have held that justice may occasionally demand this type

24    of interference, the identification of those rare situations is

25    committed to the sound discretion of the District Court.

                          UNITED STATES DISTRICT COURT
     Case 2:18-cr-00422-SPL Document 412-1 Filed 12/11/18 Page 11 of 18
                                                                          59


 1               See Ord versus United States, or Treadway versus The

 2    Academy of Motion Picture, Arts and Sciences, both Ninth

 3    Circuit cases.

 4               Furthermore, the Ninth Circuit Court of Appeals has

 5    held that considerations of comity and orderly administration

 6    of justice demand that the nonrendering court should decline

 7    jurisdiction of an action and remand parties for their relief

 8    to the rendering court.

 9               See Delson Group Incorporated versus GSM, which is a

10    Ninth Circuit 2014 case.

11               Through the emergency motion the defendants are

12    seeking an order from this Court to interfere with nine

13    criminal seizure warrants that were issued upon a finding of

14    probable cause by a magistrate judge in the Central District of

15    California.

16               The defendants have not set forth any persuasive

17    reasons as to why the Court should interfere with the Central

18    District of California's issuance of the seizure warrants, and

19    the Court finds that the defendants have sufficient legal

20    remedy for any challenges to the seizure warrants issued by the

21    Central District of California in that district.

22               Accordingly, the Defendants' Emergency Motion to Stay

23    Seizure of Attorneys' Fees and Request for Immediate Hearing,

24    which is Document Number 376, is denied.          The temporary stay

25    imposed by this Court's order, which was Document Number 384,

                          UNITED STATES DISTRICT COURT
     Case 2:18-cr-00422-SPL Document 412-1 Filed 12/11/18 Page 12 of 18
                                                                              60


 1    is lifted and the government may move forward with the

 2    execution of the seizure warrants at issue, if so ordered.

 3               The hearing is adjourned.

 4               MR. PICCARRETA:       Judge, may I say one thing?

 5               THE COURT:    I'm sorry?

 6               MR. PICCARRETA:       May I say one thing?

 7               THE COURT:    Sure.     Go ahead.

 8               MR. PICCARRETA:       I would ask the Court to continue

 9    this stay --

10               THE COURT:    Can you speak into the microphone and tell

11    me who you are?

12               MR. PICCARRETA:       Mike Piccarreta.

13               Judge, we would ask the Court to stay these orders for

14    seven days to allow us time to consider bringing motions in the

15    Central District.

16               THE COURT:    Your request is denied.

17               The hearing is adjourned.

18               MS. BERNSTEIN:     Your Honor, may I address 377?        I

19    didn't have an opportunity to do that.         That was Mr. Larkin's

20    supplemental brief.

21               THE COURT:    I specifically asked you if there was any

22    defense counsel that wished to address that issue.

23               MS. BERNSTEIN:     I understood that to be about 376.         I

24    apologize.

25               THE COURT:    Go ahead.

                          UNITED STATES DISTRICT COURT
     Case 2:18-cr-00422-SPL Document 412-1 Filed 12/11/18 Page 13 of 18
                                                                              61


 1               MS. BERNSTEIN:     Thank you, Your Honor.

 2               Especially in light of the Court's ruling just now,

 3    we -- I do want to just highlight the issues that were raised

 4    by Mr. Larkin in Document Number 377.

 5               He is in an untenable position that the government has

 6    seized nearly all of his assets through Central District of

 7    California seizure warrants, which we did challenge.             We raised

 8    and briefed the serious Franks issues that were present there.

 9    The government never responded to that on the merits.               Instead

10    said they could file a civil complaint.          Filed a civil

11    complaint.    They sought the stay and obtained a stay.             Now, the

12    government has obtained the seizure of funds, of all other

13    funds that were earmarked for Mr. Larkin's defense.

14               And additionally has put Mr. Larkin on notice that

15    should he spend other money that he has from newspaper print

16    proceeds, the government views that as somehow criminal,

17    subjecting him to possible further charges, as well as further

18    bond revocation.

19               Mr. Larkin owned a newspaper empire with the Phoenix

20    New Times, SF Weekly, LA Weekly, Village Voice, Denver

21    Westword, Dallas Observer, Miami New Times, many print

22    newspapers.     He had a history of running those.        He -- they

23    made millions of dollars.

24               They were sold and he continues to generate income

25    from the sale of the newspaper.        That is not Backpage money.

                          UNITED STATES DISTRICT COURT
     Case 2:18-cr-00422-SPL Document 412-1 Filed 12/11/18 Page 14 of 18
                                                                           62


 1    The government has -- and has not seized that money, but the

 2    government has told Mr. Larkin that it will move to indict if

 3    he does spend that money.       So he is in an untenable position

 4    that he can't use money that was earmarked for his defense as

 5    it was just restrained and seized, and he can't spend newspaper

 6    print proceeds without any repercussions.

 7               And so we are seeking clarity as to what money

 8    Mr. Larkin, if he is able to use those newspaper print proceeds

 9    to fund his legal defense and his life.

10               THE COURT:    Mr. Kucera, do you wish to respond to

11    that -- or Mr. Rapp?

12               MR. RAPP:    Well, first, this motion came in quite

13    late, and our response to the previous dockets doesn't really

14    address this.     We haven't had a chance to respond.         But in a

15    word, I don't know what she is talking about.

16               THE COURT:    I just asked co-counsel minutes ago if

17    there was some additional information that the government

18    wanted to place on the record and he had that opportunity.               I

19    don't know why -- what's your name again, ma'am?

20               MS. BERNSTEIN:     Whitney Bernstein.

21               THE COURT:    I don't know how you didn't understand

22    when I asked the question about the emergency motion, Document

23    Number 376, when I pointed to defense counsel if anyone had

24    anything to place on the record.        I don't know how you didn't

25    understand my question.

                          UNITED STATES DISTRICT COURT
     Case 2:18-cr-00422-SPL Document 412-1 Filed 12/11/18 Page 15 of 18
                                                                             63


 1               But Mr. Rapp, your co-counsel indicated that 371,

 2    the -- when I asked the question, should it serve as the

 3    response, he did say they had some additional information -- I

 4    don't recall what you said exactly, Mr. Kucera, but I provided

 5    the government with an opportunity to flush out the issue.

 6               So go ahead.

 7               MR. RAPP:     Well, I think there's some confusion.         You

 8    were talking about 371.         This is 377.   This came in --

 9               THE COURT:     No, there's no confusion.      My question

10    was, the issues raised in Docket Number 376 were similar to the

11    issues raised in 360.       I asked your co-counsel if he wanted to

12    use 371 to serve as a response.

13               Is that what I asked you, Mr. Kucera?

14               MR. KUCERA:     Yes, Your Honor.

15               THE COURT:     So where's the confusion?

16               MR. RAPP:     This is 377, not 376.     Maybe I could just

17    cut to the chase.

18               THE COURT:     Did you hear what I just told you?

19               MR. RAPP:     I --

20               THE COURT:     We are here to address document number --

21    Docket Number 376.       I understand 377 -- is her supplemental

22    brief, which is 377.       That's why I asked Mr. Kucera that exact

23    question, because I didn't receive a response from the

24    government.

25               MR. KUCERA:     Can we have a moment, Your Honor?

                          UNITED STATES DISTRICT COURT
     Case 2:18-cr-00422-SPL Document 412-1 Filed 12/11/18 Page 16 of 18
                                                                           64


 1               THE COURT:     Of course.

 2         (Discussion between government counsel held off the

 3    record.)

 4               MR. RAPP:     Judge, if the Court has any questions about

 5    this motion, we are happy to respond to them.

 6               THE COURT:     Go ahead.    Is there anything from you?

 7               MS. BERNSTEIN:     We are seeking the government's

 8    position that if Mr. Larkin accesses, utilizes money that is

 9    newspaper print proceeds for his legal defense or his life, we

10    have been put on notice from the government that they would

11    find that to be criminal.

12               THE COURT:     Okay.   Is this relief that you are

13    requesting outside of what we were here for today?

14               MS. BERNSTEIN:     No, Your Honor.     I think it implicates

15    many of the same issues, it's just now, especially in light of

16    the fact that the money earmarked for the defense has been

17    restrained, Mr. Larkin -- we need some clarity as to whether he

18    can spend money that is not restrained and not related to

19    Backpage without incurring additional criminal charges.

20               THE COURT:     Is the government prepared to respond to

21    that?

22               MR. KUCERA:     The government is not prepared to respond

23    to it and I cannot imagine any situation where the government

24    ever would respond to the possibility of prospective action and

25    take a position on whether or not that action is subject to

                          UNITED STATES DISTRICT COURT
     Case 2:18-cr-00422-SPL Document 412-1 Filed 12/11/18 Page 17 of 18
                                                                          65


 1    indictment.

 2               THE COURT:    Is there anything else you would like to

 3    place on the record?

 4               MS. BERNSTEIN:      Would the Court entertain an

 5    evidentiary hearing upon further briefing at a later date as to

 6    this issue?

 7               THE COURT:    No.    This Court has ruled on the matters

 8    that were pending, which is Docket Number 360, Docket Number

 9    365, and Docket Number 376.        My ruling is on the record and the

10    hearing is adjourned.

11               MS. BERNSTEIN:      Thank you, Your Honor.

12               (Proceedings conclude at 10:58 a.m.)

13

14

15

16

17

18

19

20

21

22

23

24

25

                          UNITED STATES DISTRICT COURT
     Case 2:18-cr-00422-SPL Document 412-1 Filed 12/11/18 Page 18 of 18
                                                                          66


 1                            C E R T I F I C A T E

 2

 3               I, ELVA CRUZ-LAUER, do hereby certify that I am duly

 4    appointed and qualified to act as Official Court Reporter for

 5    the United States District Court for the District of Arizona.

 6               I FURTHER CERTIFY that the foregoing pages constitute

 7    a full, true, and accurate transcript of all of that portion of

 8    the proceedings contained herein, had in the above-entitled

 9    cause on the date specified therein, and that said transcript

10    was prepared under my direction and control.

11               DATED at Phoenix, Arizona, this 17th day of November,

12    2018.

13

14                                                s/Elva Cruz-Lauer
                                              Elva Cruz-Lauer, RMR, CRR
15

16

17

18

19

20

21

22

23

24

25

                          UNITED STATES DISTRICT COURT
